AMENDMENT NO. 8 TO PARTICIPATION AGREEMENT THIS AMENDMENT, made and entered into as of the 1st day of May, 2013 by and among TRANSAMERICA LIFE INSURANCE COMPANY, (the “Company”), on its own behalf an on behalf of each segregated asset account of the Company set forth on Schedule A hereto as may be revised from time to time (the “Account”); and FIDELITY DISTRIBUTORS CORPORATION (the “Underwriter”); and each of VARIABLE INSURANCE PRODUCTS FUND, VARIABLE INSURANCE PRODUCTS FUND II, VARIABLE INSURANCE PRODUCTS FUND III, VARIABLE INSURANCE PRODUCTS FUND IV and VARIABLE INSURANCE PRODUCTS FUND V (the “Fund”). WHEREAS, the parties desire to further amend the Agreement as provided herein. NOW, THEREFORE, in consideration of the mutual promises set forth herein, the parties hereto agree as follows: 1. The existing 2nd Whereas clause of the Agreement is hereby deleted in its entirety and replaced with the following: WHEREAS, the beneficial interest in each Fund is divided into several series of shares, each representing the interest in a particular managed portfolio of securities and other assets, any one or more of which may be made available under this Agreement, as may be revised or supplemented from time to time with notice to all parties hereto (each such series hereinafter referred to as a “Portfolio”); and 2. A new paragraph, numbered consecutively, is added to ARTICLE II. Representations and Warranties, as follows: 2.12.Fund and Underwriter eachagree topromptlynotify the Company when any underlying fund becomes a commodity pool as defined under the Commodities Exchange Act (“CEA”), and Fund Manager is required to register with the Commodity Futures Trading Commission (“CFTC”) as a commodity pool operator (“CPO”) with respect to any underlying fund.Until such notification is provided to the Company, Fund and Underwriter represents and warrants that it is not a CPO and not required to register as a CPO with respect to any underlying fund.Fund and Underwriter each represent and warrant that it will at all times comply in all material respects with the CEA and CFTC rules and regulations to the extent required in connection with the operations of the Fund and the underlying funds. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect.Unless otherwise specified, all defined terms shall have the same meaning given to them in the Agreement. Effective Date: May 1, 2013 TRANSAMERICA LIFE INSURANCE COMPANY By:/s/ John Mallett Name:John Mallett Title:Vice President Date:5-28-13 VARIABLE INSURANCE PRODUCTS FUND, VARIABLE INSURANCE PRODUCTS FUND II, VARIABLE INSURANCE PRODUCTS FUND III, and VARIABLE INSURANCE PRODUCTS FUND V By:/s/ Joseph Zambello Name:Joseph Zambello Title:Deputy Treasurer Date:6/18/13 FIDELITY DISTRIBUTORS CORPORATION By:/s/ Robert Bachman Name:Robert Bachman Title:EVP Date:06/10/13 Schedule A Separate Accounts and Associated Contracts Revised May 1, 2013 Products Accounts Fidelity Income Plus Fidelity Variable Annuity Account Transamerica Variable Annuity Series Partners Variable Annuity Series MEMBERS® Variable Annuity Series Transamerica AxiomSM II Transamerica Advisor EliteSM II Transamerica LandmarkSM Variable Annuity Transamerica FreedomSM Variable Annuity Transamerica ExtraSM Variable Annuity Transamerica Advisor EliteSM Variable Annuity Transamerica AxiomSM Variable Annuity Transamerica LibertySM Variable Annuity MEMBERS® LandmarkSM Variable Annuity MEMBERS® FreedomSM Variable Annuity MEMBERS® ExtraSM Variable Annuity MEMBERS® LibertySM Variable Annuity Separate Account VA B Retirement Income BuilderSM Variable Annuity Immediate Income BuilderSM Portfolio SelectSM Variable Annuity Retirement Income BuilderSM II Variable Annuity Retirement Builder Variable Annuity Account Transamerica Access Variable Annuity Separate Account VA D Privilege Select Variable Annuity Separate Account VA E Premier Asset Builder Variable Annuity Separate Account VA F Immediate Income BuilderSM II Separate Account VA J Retirement Income BuilderSM IV Separate Account VA K Transamerica Opportunity Builder Variable Annuity Transamerica TraditionsSM Variable Annuity Separate Account VA P Advantage V PFL Corporate Account One PFL Variable Universal Life Policy PFL Variable Life Account A Legacy Builder Plus Variable Universal Life Policy Separate Account VUL A Advantage X Variable Adjustable Life Insurance Policy Transamerica Corporate Separate Account Sixteen Advantage R3 Variable Adjustable Life Insurance Policy Transamerica Separate Account R3 Transamerica PrincipiumSM Separate Account VA R Advantage VI Variable Adjustable Group Life Insurance Policy PFL Corporate Account One TransMark Optimum Choice® Variable Annuity Separate Account VA – 8 Transamerica Elite Separate Account VUL-3 TransSurvivor Separate Account VUL-4 TransUltra Separate Account VUL-5 TransAccumulator VUL TransAccumulator VUL II Separate Account VUL-6 Variable Protector Variable Life Account A
